Title: To George Washington from John David Woelpper, 18 October 1783
From: Woelpper, John David
To: Washington, George


                        
                             18 October 1783
                        
                        To His Excellency George Washington Esquire Commander in Chief of the Forces of the United States of
                            America. The Memorial of Sundry Officers of the Invalids Regiment Humbly Sheweth,
                        That we the Subscribers Officers in said Corps stationed at Philadelphia being disabled & infirm by
                            reason of wounds & otherwise, Request that your Excellency will please to instruct the Commanding Officer at this
                            post to Order an Inspection of a Board of Officers & Surgeons for the purpose of reporting our different
                            situations through you to the Honble the United States in Congress, that we may thereby be on a footing with our brother
                            Officers of the Corps who were lately with the main Army under your immediate Commands. Which is humbly submited to your
                            Excellencys consideration by your most Obedient & very humble Servants
                        
                            D. Woelpper  Captain
                            Mathew McConnell Captain
                            Wm Williams Captain
                            W. Honeyman Lt
                            James McLean Lt
                        
                    